Exhibit 10.2
 


FIRST LIEN INTERCREDITOR AGREEMENT
 
dated as of November 29, 2010,
 
among
 
NUCLEAR INNOVATION NORTH AMERICA LLC,
 
NINA INVESTMENTS HOLDINGS LLC
 
NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS LLC,
 
NINA TEXAS 3 LLC and
 
NINA TEXAS 4 LLC,
 
the other GRANTORS party hereto,
 
TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION,
as Toshiba Collateral Agent, and


THE SHAW GROUP INC.,
as Shaw Collateral Agent
 


 
 

--------------------------------------------------------------------------------

 
 

 
FIRST LIEN INTERCREDITOR AGREEMENT dated as of November 29, 2010 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
Nuclear Innovation North America LLC, a Delaware limited liability company
(“NINA”), NINA Investments Holdings LLC, a Delaware limited liability company
(“NINA Holdings”), Nuclear Innovation North America Investments LLC, a Delaware
limited liability company (“NINA Investments”), NINA Texas 3 LLC, a Delaware
limited liability company (“NINA3”), NINA Texas 4 LLC, a Delaware limited
liability company (“NINA4” and, together with NINA, NINA Holdings, NINA
Investments and NINA3, the “Borrowers” and each, a “Borrower”), the other
GRANTORS (as defined below) party hereto, TOSHIBA AMERICA NUCLEAR ENERGY
CORPORATION, a Delaware corporation, as collateral agent for the Toshiba Secured
Parties (as defined below) (in such capacity, the “Toshiba Collateral Agent”),
and THE SHAW GROUP INC., a Louisiana corporation, as administrative agent for
the Shaw Secured Parties (as defined below) (in such capacity, the “Shaw
Collateral Agent”).

 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
 “Affiliate” means any Person which, directly or indirectly, controls, is
controlled by or is under common control with another Person.  For purposes of
the foregoing, “control,” “controlled by” and “under common control with” with
respect to any Person shall mean the possession, directly or indirectly, of the
power (i) to vote 10% or more of the securities having ordinary voting power of
the election of the board of directors (or such other similar governing body
with respect to Persons that are not corporations) of such Person, or (ii) to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Amend” means, in respect of any agreement, to amend, restate, supplement, waive
or otherwise modify such agreement, in whole or in part.  The terms “Amended”
and “Amendment” shall have correlative meanings.
 
 
1

--------------------------------------------------------------------------------

 
 
“Authorized Officer” means, with respect to any Person, the chief executive
officer, the chief financial officer, principal accounting officer, treasurer,
general counsel or another executive officer of such Person.
 
“Bailee Collateral Agent” has the meaning assigned to such term in
Section 4.01(a).
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
 
“Borrower” has the meaning assigned to such term in the preamble hereto.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Class”, when used in reference to (a) any First Lien Obligations, refers to
whether such First Lien Obligations are the Toshiba Obligations or the Shaw
Obligations, (b) any Collateral Agent, refers to whether such Collateral Agent
is the Toshiba Collateral Agent or the Shaw Collateral Agent, (c) any Bailee
Collateral Agent, refers to whether such Bailee Collateral Agent is the Toshiba
Collateral Agent or the Shaw Collateral Agent, (d) any Secured Parties, refers
to whether such Secured Parties are the Toshiba Secured Parties or the Shaw
Secured Parties, (e) any Secured Credit Documents, refers to whether such
Secured Credit Documents are the Toshiba Loan Documents or the Shaw Loan
Documents, and (f) any Security Documents, refers to whether such Security
Documents are part of the Toshiba Loan Documents or the Shaw Loan Documents.
 
“Collateral” means all assets of the Borrowers or any of the Subsidiaries or any
other Grantor now or hereafter subject to a Lien securing any First Lien
Obligation.
 
“Collateral Agents” means the Toshiba Collateral Agent and the Shaw Collateral
Agent.
 
“Discharge” means, with respect to First Lien Obligations of any Class,
(a) payment in full in cash of the principal of and interest on (including
interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such Insolvency or
Liquidation Proceeding), and premium, if any, on, all Indebtedness outstanding
under the applicable Secured Credit Documents of such Class, (b) payment in full
of all other First Lien Obligations of such Class that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid and (c) termination or expiration of all commitments to lend under the
applicable Secured Credit Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
“Enforcement Action” means any and all remedies of a secured creditor with
respect to any Shared Collateral, including without limitation the following:
 
(i)           to foreclose, execute, levy, or collect on, take possession or
control of, sell or otherwise realize upon (judicially or nonjudicially), or
lease, license or otherwise dispose of (whether publicly or privately), such
Shared Collateral, or otherwise exercise or enforce remedial rights with respect
to such Shared Collateral under the Toshiba Loan Documents or the Shaw Loan
Documents or under the Uniform Commercial Code (or similar law) of any relevant
jurisdiction, or any Bankruptcy Laws or other applicable laws (including by way
of setoff, notification of a public or private sale or other disposition
pursuant to the Uniform Commercial Code of any relevant jurisdiction or other
applicable law, notification to account debtors, notification to depositary
banks under deposit account control agreements, or exercise of rights under
landlord consents, if applicable);
 
(ii)           to receive a transfer of such Shared Collateral in satisfaction
of the First Lien Obligations; and
 
(iii)           to otherwise enforce a security interest or exercise another
right or remedy as a secured creditor pertaining to such Shared Collateral at
law, in equity or pursuant to the Toshiba Loan Documents or the Shaw Loan
Documents (including the commencement of applicable legal proceedings or similar
actions with respect to all or any portion of such Shared Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising such Shared Collateral);
 
provided that in all cases “Enforcement Action” shall not include (a) the demand
of the repayment of all of the principal amount of any of the First Lien
Obligations or (b) the imposition of a default rate or late fee.
 
 “Event of Default” means an “Event of Default” (or similar event, however
denominated) as defined in any Secured Credit Document.
 
 “First Lien Obligations” means (a) all the Toshiba Obligations and (b) all the
Shaw Obligations.
 
“Grantor Joinder Agreement” means a supplement to this Agreement in the form of
Exhibit I appropriately completed.
 
“Grantors” means, at any time, the Borrowers, each Subsidiary of Borrowers and
each other Person that, at such time, (a) pursuant to Security Documents of any
Class has granted a Lien on any of its assets to secure any First Lien
Obligations of such Class and (b) pursuant to Security Documents of any other
Class has granted a Lien on any of its assets to secure any First Lien
Obligations of such other Class.
 
“Impairment” has the meaning assigned to such term in Section 2.03.
 
“Insolvency or Liquidation Proceeding” means:
 
 
3

--------------------------------------------------------------------------------

 
 
(a) any case commenced by or against the Borrowers or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrowers or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrowers or any other Grantor or any
similar case or proceeding relative to the Borrowers or any other Grantor or its
creditors, as such, in each case whether or not voluntary;
 
(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrowers or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
 
(c) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrowers or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
 
“Intervening Creditor” has the meaning assigned to such term in Section 2.03.
 
“Intervening Lien” has the meaning assigned to such term in Section 2.03.
 
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
 
“Mortgaged Property” means any parcel of real property and improvements thereto
that constitute Shared Collateral.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Pledged Collateral” means any stock certificates, unit certificates, membership
certificates, promissory notes or other securities or instruments and any other
Collateral, in each case that (a) pursuant to the Toshiba Loan Documents, is
required to be physically delivered to the Toshiba Collateral Agent and (b)
pursuant to the Shaw Loan Documents, is required to be physically delivered to
the Shaw Collateral Agent.
 
“Pledged or Controlled Shared Collateral” has the meaning assigned to such term
in Section 4.01(a).
 
“Proceeds” has the meaning assigned to such term in Section 2.02.
 
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
restructure or replace, or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part.  “Refinanced” and
“Refinancing” shall have correlative meanings.
 
 
4

--------------------------------------------------------------------------------

 
 
“Related Secured Credit Document” means, with respect to the Collateral Agent or
Secured Parties of any Class, the Secured Credit Documents of such Class.
 
“Related Secured Parties” means, with respect to the Collateral Agent of any
Class, the Secured Parties of such Class.
 
“Secured Credit Documents” means, collectively, (a) the Toshiba Loan Documents
and (b) the Shaw Loan Documents.
 
“Secured Parties” means (a) the Toshiba Secured Parties and (b) the Shaw Secured
Parties.
 
“Security Documents” means (a) the Toshiba Security Agreement, the other
Collateral Documents (as defined in the Toshiba Credit Agreement) and each other
agreement entered into in favor of the Toshiba Collateral Agent for the purpose
of securing the Toshiba Obligations and (b) the Shaw Security Agreement, the
other Collateral Documents (as defined in the Shaw Credit Agreement) and each
other agreement entered into in favor of the Shaw Collateral Agent for the
purpose of securing the Shaw Obligations.
 
“Shared Collateral” means, at any time, Collateral on which the Collateral
Agents or Secured Parties of both Classes have at such time a valid and
perfected Lien.
 
“Shaw Collateral Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Shaw Credit Agreement” means that certain Credit Agreement dated as of November
29, 2010 among the Borrowers, each lender party thereto from time to time and
The Shaw Group Inc., a Louisiana corporation, as administrative agent for such
lenders.
 
“Shaw Loan Documents” has the meaning assigned to the term “Loan Documents” in
the Shaw Credit Agreement.
 
“Shaw Obligations” has the meaning assigned to the term “Obligations” in the
Shaw Credit Agreement.
 
“Shaw Secured Parties” has the meaning assigned to the term “Secured Parties” in
the Shaw Security Agreement.
 
“Shaw Security Agreement” has the meaning assigned to the term “Borrower
Security Agreement” in the Shaw Credit Agreement.
 
“Subsidiary” means any corporation, association, partnership, joint venture or
other business entity of which more than 50% of the voting stock or other equity
interest is owned directly or indirectly by any Person or one or more of the
other Subsidiaries of such Person or a combination thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Toshiba Collateral Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Toshiba Credit Agreement” means that certain Amended and Restated Credit
Agreement effective as of November 29, 2010 among the Borrowers, each lender
party thereto from time to time and Toshiba America Nuclear Energy Corporation,
a Delaware corporation, as administrative agent for such lenders and as
collateral agent pursuant to the collateral agency agreement referred to
therein.
 
 “Toshiba Loan Documents” has the meaning assigned to the term “Loan Documents”
in the Toshiba Credit Agreement.
 
“Toshiba Obligations” has the meaning assigned to the term “Obligations” in the
Toshiba Credit Agreement.
 
“Toshiba Secured Parties” has the meaning assigned to the term “Credit Agreement
Secured Parties” in the Collateral Agency Agreement (as defined in the Toshiba
Credit Agreement).
 
“Toshiba Security Agreement” has the meaning assigned to the term “Security
Agreement” in the Toshiba Credit Agreement.
 
SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified (as permitted hereunder), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, but
shall not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (c) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (e) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (f) the term “or” is not exclusive.
 
SECTION 1.03.  Concerning the Toshiba Collateral Agent and the Shaw Collateral
Agent. a)Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Toshiba Collateral Agent, whether on
behalf of itself or any of its Related Secured Parties, is made in reliance on
the authority expressed to be granted to the Toshiba Collateral Agent pursuant
to the Toshiba Credit Agreement.  It is understood and agreed that the Toshiba
Collateral Agent shall have no responsibility for monitoring the compliance by
any of its Related Secured Parties with the terms hereof, and no party hereto or
any other Secured Party shall have any right of action whatsoever against the
Toshiba Collateral Agent for any failure of any of its Related Secured Parties
to comply with the terms hereof or for taking any action contrary to the terms
hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  Each acknowledgement, agreement, consent and waiver (whether express or
implied) in this Agreement made by the Shaw Collateral Agent, whether on behalf
of itself or any of its Related Secured Parties, is made in reliance on the
authority expressed to be granted to the Shaw Collateral Agent pursuant to the
Shaw Credit Agreement.  It is understood and agreed that the Shaw Collateral
Agent shall have no responsibility for monitoring the compliance by any of its
Related Secured Parties with the terms hereof, and no party hereto or any other
Secured Party shall have any right of action whatsoever against the Shaw
Collateral Agent for any failure of any of its Related Secured Parties to comply
with the terms hereof or for taking any action contrary to the terms hereof.
 
ARTICLE II
 
Lien Priorities; Proceeds
 
SECTION 2.01.  Relative Priorities.  The relative priorities of the Liens of the
Toshiba Secured Parties and the Shaw Secured Parties in the Shared Collateral as
set forth in this Agreement shall apply notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Lien on any Shared
Collateral securing any First Lien Obligation, and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, any other applicable law or
any Secured Credit Document, or any other circumstance whatsoever (but, in each
case, subject to Section 2.03).  Each Collateral Agent, for itself and on behalf
of its Related Secured Parties, agrees that the relative priorities of the Liens
of the Toshiba Secured Parties and the Shaw Secured Parties in any Shared
Collateral shall be as follows: all valid and perfected Liens on any Shared
Collateral securing First Lien Obligations of any Class shall be of equal
priority.
 
SECTION 2.02.  Application of Proceeds.  Each Collateral Agent, for itself and
on behalf of its Related Secured Parties, agrees that, notwithstanding any
provision of any Secured Credit Document to the contrary (but subject to Section
2.03), if (i) an Event of Default shall have occurred and is continuing and such
Collateral Agent or any of its Related Secured Parties is taking action to
enforce rights or exercise remedies in respect of any Shared Collateral
(including any such action referred to in Section 3.01(a)), (ii) any
distribution is made in respect of any Shared Collateral in any Insolvency or
Liquidation Proceeding of the Borrowers or any other Grantor or (iii) such
Collateral Agent or any of its Related Secured Parties receives any payment with
respect to any Shared Collateral pursuant to any intercreditor agreement (other
than this Agreement), then the proceeds of any sale, collection or other
liquidation of any Shared Collateral obtained by such Collateral Agent or any of
its Related Secured Parties on account of such enforcement of rights or exercise
of remedies, and any such distributions or payments received by such Collateral
Agent or any of its Related Secured Parties (all such proceeds, distributions
and payments being collectively referred to as “Proceeds”), shall be applied as
follows:
 
 
7

--------------------------------------------------------------------------------

 
 
A.  FIRST, to (A) the payment of all amounts owing to such CollateralAgent (in
its capacity as such) pursuant to the terms of any Related SecuredCredit
Document, (B) in the case of any such enforcement of rights or exercise
ofremedies, to the payment of all costs and expenses incurred by such Collateral
Agent or any of its Related Secured Parties in connection therewith, including
all court costs and the fees and expenses of agents and legal counsel, and (C)
in the case of any such payment pursuant to any such intercreditor agreement, to
the payment of all costs and expenses incurred by such Collateral Agent or any
of its Related Secured Parties in enforcing its rights thereunder to obtain such
payment;
 
B.  SECOND, to the payment in full of the First Lien Obligations of eachClass at
the time due and payable (the amounts so applied to be distributed, asamong such
Classes of First Lien Obligations, ratably in accordance with theamounts of the
First Lien Obligations of each such Class on the date of such application);
provided that amounts applied under this clause SECOND during any period when
the First Lien Obligations of any such Class shall not be due and payable in
full shall be allocated to the First Lien Obligations of such Class as if such
First Lien Obligations were at the time due and payable in full, and any amounts
allocated to the payment of the First Lien Obligations of such Class that are
not yet due and payable shall be transferred to, and held by, the Collateral
Agent of such Class solely as collateral for the First Lien Obligations of such
Class (and shall not constitute Shared Collateral for purposes hereof) until the
date on which the First Lien Obligations of such Class shall have become due and
payable in full (at which time such amounts shall be applied to the payment
thereof); and
 
C.  THIRD, after payment in full of all the First Lien Obligations, to
theBorrower and the other Grantors or their successors or assigns, as their
interestsmay appear, or as a court of competent jurisdiction may direct.
 
SECTION 2.03.  Impairments.  It is the intention of the parties hereto that the
Secured Parties of any Class (and not the Secured Parties of any other Class)
bear the risk of (a) any determination by a court of competent jurisdiction that
(i) any First Lien Obligations of such Class are unenforceable under applicable
law or are subordinated to any other obligations (other than to any First Lien
Obligations), (ii) any First Lien Obligations of such Class do not have a valid
and perfected Lien on any of the Collateral securing any First Lien Obligations
of any other Class and/or (iii) any Person (other than any Collateral Agent or
Secured Party) has a Lien on any Shared Collateral that is senior in priority to
the Lien on such Shared Collateral securing First Lien Obligations of such
Class, but junior to the Lien on such Shared Collateral securing any First Lien
Obligations of any other Class (any such Lien being referred to as an
“Intervening Lien”, and any such Person being referred to as an “Intervening
Creditor”), or (b) the existence of any Collateral securing First Lien
Obligations of any other Class that does not constitute Shared Collateral with
respect to First Lien Obligations of such Class (any condition referred to in
clause (a) or (b) with respect to First Lien Obligations of such Class being
referred to as an “Impairment” of such Class); provided, that the existence of
any limitation on the maximum claim that may be made against any Mortgaged
Property shall not be deemed to be an Impairment of any First Lien Obligations
of any Class.  In the event an Impairment exists with respect to First Lien
Obligations of any Class, the results of such Impairment shall be borne solely
by the Secured Parties of such Class, and the rights of the Secured Parties of
such Class (including the right to receive distributions in respect of First
Lien Obligations of such Class pursuant to Section 2.02) set forth herein shall
be modified to the extent necessary so that the results of such Impairment are
borne solely by the Secured Parties of such Class.  In furtherance of the
foregoing, in the event First Lien Obligations of any Class shall be subject to
an Impairment in the form of an Intervening Lien of any Intervening Creditor,
the value of any Shared Collateral or Proceeds that are allocated to such
Intervening Creditor shall be deducted solely from the Shared Collateral or
Proceeds to be distributed in respect of First Lien Obligations of such Class.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 2.04.  Payment Over.  Each Collateral Agent, on behalf of itself and its
Related Secured Parties, agrees that if such Collateral Agent or any of its
Related Secured Parties shall at any time obtain possession of any Shared
Collateral or receive any Proceeds (other than as a result of any application of
Proceeds pursuant to Section 2.02), (i) such Collateral Agent or its Related
Secured Party, as the case may be, shall promptly inform each Collateral Agent
thereof, (ii) such Collateral Agent or its Related Secured Party shall hold such
Shared Collateral or Proceeds in trust for the benefit of the Secured Parties of
any Class entitled thereto pursuant to Section 2.02 and (iii) in the case of any
such Proceeds, such Proceeds shall be applied in accordance with Section 2.02 as
promptly as practicable.
 
SECTION 2.05.  Determinations with Respect to Amounts of Obligations and
Liens.  Whenever the Collateral Agent of any Class shall be required, in
connection with the exercise of its rights or the performance of its obligations
hereunder, to determine the existence or amount of any First Lien Obligations of
any other Class, or the Shared Collateral subject to any Lien securing the First
Lien Obligations of any other Class (and whether such Lien constitutes a valid
and perfected Lien), it may request that such information be furnished to it in
writing by the Collateral Agent of such other Class and shall be entitled to
make such determination on the basis of the information so furnished; provided
that if, notwithstanding the request of the Collateral Agent of such Class, the
Collateral Agent of such other Class shall fail or refuse reasonably promptly to
provide the requested information, the Collateral Agent of such Class shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of an Authorized Officer of the Borrowers.  Each Collateral Agent
may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to any Grantor, any Secured Party or any other Person as
a result of such determination or any action taken or not taken pursuant
thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Rights and Remedies; Matters Relating to Shared Collateral
 
SECTION 3.01.  Exercise of Rights and Remedies.  b)Subject to paragraphs (b) and
(c) of this Section, nothing in this Agreement shall affect the ability of any
Collateral Agent or any of its Related Secured Parties (i) to enforce any rights
and exercise any remedies with respect to any Shared Collateral available under
any Related Secured Credit Documents or applicable law, including any right of
set-off and any determinations regarding the release of Liens on, or any sale,
transfer or other disposition of, any Shared Collateral, or any other rights or
remedies available to a secured creditor under the Uniform Commercial Code of
any jurisdiction, the Bankruptcy Code or any other Bankruptcy Law, or (ii) to
commence any action or proceeding with respect to such rights or remedies
(including any foreclosure action or proceeding or any Insolvency or Liquidation
Proceeding).  Subject to paragraphs (b) and (c) of this Section, any such
exercise of rights and remedies by any Collateral Agent or any of its Related
Secured Parties may be made in such order and in such manner as such Collateral
Agent or its Related Secured Parties may, subject to the provisions of the
Related Secured Credit Documents, determine in their sole discretion.
 
(b)  Notwithstanding paragraph (a) of this Section:
 
(i) each Collateral Agent and its Related Secured Parties shall remain subject
to, and bound by, all covenants or agreements made herein by or on behalf of
such Collateral Agent or its Related Secured Parties;
 
(ii) each Collateral Agent agrees, on behalf of itself and its Related Secured
Parties, that, prior to the commencement of any enforcement of rights or any
exercise of remedies with respect to any Shared Collateral by such Collateral
Agent or any of its Related Secured Parties, such Collateral Agent or its
Related Secured Party, as the case may be, shall provide prior written notice
thereof to the other Collateral Agent, such notice to be provided as far in
advance of such commencement as reasonably practicable, and shall consult with
the other Collateral Agent on a regular basis in connection with such
enforcement or exercise; and
 
(iii) each Collateral Agent agrees, on behalf of itself and its Related Secured
Parties, that such Collateral Agent and its Related Secured Parties shall
cooperate in a commercially reasonable manner with the other Collateral Agent
and its Related Secured Parties in any enforcement of rights or any exercise of
remedies with respect to any Shared Collateral.
 
(c)  (i) Notwithstanding paragraphs (a) and (b) of this Section, but subject to
the following clause (ii) of this paragraph (c), until the Discharge of the
Toshiba Obligations, neither the Shaw Collateral Agent nor any of its Related
Secured Parties shall have any right to take any Enforcement Action with respect
to any Shared Collateral.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding paragraphs (a) and (b) of this Section, orthe
foregoing clause (i) of this paragraph (c), the Shaw Collateral Agent
maycommence any Enforcement Actions with respect to the Shared Collateral if:
 
A.          180 days have elapsed since the occurrence of an Event of Default
which is continuing in respect of the Toshiba Obligations;
 
B.           the Toshiba Collateral Agent is not then diligently pursuing an
Enforcement Action with respect to all or a material portion of the Shared
Collateral or diligently attempting to vacate any stay or prohibition against
such exercise; and
 
C.           any Event of Default in respect of the Shaw Obligations has
occurred and is continuing without cure or waiver.
 
SECTION 3.02.  Prohibition on Contesting Liens.  Each Collateral Agent agrees,
on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will, and each hereby
waives any right to, contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity, attachment or enforceability of a Lien held by or on behalf
of any other Collateral Agent or any of its Related Secured Parties in all or
any part of the Shared Collateral; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of any Collateral Agent or any of
its Related Secured Parties to enforce this Agreement.
 
SECTION 3.03.  Prohibition on Challenging this Agreement.  Each Collateral Agent
agrees, on behalf of itself and its Related Secured Parties, that neither such
Collateral Agent nor any of its Related Secured Parties will attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any of its Related Secured Parties to enforce this Agreement.
 
SECTION 3.04.  Release of Liens.  Each Collateral Agent agrees not to release
its Liens on any Shared Collateral securing First Lien Obligations of its
applicable Class (except in connection with the Discharge of First Lien
Obligations of its applicable Class), whether in connection with a sale,
transfer or other disposition of such Shared Collateral or otherwise, without
the prior consent of the other Collateral Agent; provided that the foregoing
shall in no way limit any Collateral  Agent’s ability to consummate any
Enforcement Action otherwise permitted hereunder without the consent of the
other Collateral Agent or any other Secured Party of the other Class.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 3.05.  Insurance and Condemnation Awards.  So long as the Discharge of
the Toshiba Obligations has not occurred, the Toshiba Collateral Agent and its
Related Secured Parties shall have the exclusive right, subject to the rights of
the Grantors under the Toshiba Loan Documents, to settle and adjust claims in
respect of Shared Collateral under policies of insurance covering such
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of such Collateral;
provided that any Proceeds arising therefrom shall be subject to Article II and
provided further that the Shaw Collateral Agent has consented to any such
settlement, adjustment or approval (such consent not to be unreasonably
withheld).
 
SECTION 3.06.  Reservation of Rights and Remedies.  Notwithstanding any of the
provisions of this Agreement to the contrary, each Collateral Agent and its
Related Secured Parties may at any time:
 
(a)  file a claim or statement of interest with respect to the respective First
Lien Obligations of any Grantor; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against such Grantor;
 
(b)  take any action (not adverse to the priority status of the Liens set forth
herein with respect to the Shared Collateral, or the rights of any Collateral
Agent or any Secured Party to exercise remedies in respect thereof in accordance
with the terms hereof) in order to create, perfect, preserve or protect its Lien
on any of the Shared Collateral;
 
(c)  file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of such
Collateral Agent or other Secured Party;
 
(d)  file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under the
Bankruptcy Code, any Insolvency or Liquidation Proceeding, or applicable
non-bankruptcy law;
 
(e)  vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, not
prohibited by the terms of this Agreement, with respect to their respective
First Lien Obligations and the Shared Collateral; and
 
(f)  make a cash bid on all or any portion of the Shared Collateral in any
private or judicial foreclosure proceeding or action or sale.
 
SECTION 3.07.      Rights as Unsecured Creditors.  Except as otherwise set forth
in Section 3.01, each Collateral Agent and its Related Secured Parties may
exercise rights and remedies as unsecured creditors against the Borrowers or any
Grantor in accordance with the terms of the applicable Secured Credit Documents
and applicable law.  Except as otherwise set forth in Section 3.01 and Section
3.08, nothing in this Agreement shall prohibit the receipt by either Collateral
Agent or any of its Related Secured Parties of the required payments or optional
or required prepayments of interest and principal and other amounts due in
respect of the applicable First Lien Obligations so long as such receipt  is not
the direct or indirect result of the exercise by the applicable Collateral Agent
or its Related Secured Parties of rights or remedies as a secured creditor or
enforcement in contravention of this Agreement of any Lien held by any of them.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 3.08.  Mandatory Prepayments with Respect to New Indebtedness.  All
proceeds of the incurrence or issuance of indebtedness by any Grantor which are
received by either Collateral Agent or any of its Related Secured Parties
pursuant to their applicable Secured Credit Documents pursuant to mandatory
prepayment requirements of such Secured Credit Documents shall be applied as set
forth in Section 2.02.
 
ARTICLE IV
 
Pledged or Controlled Shared Collateral
 
SECTION 4.01.  Bailment for Perfection of Security Interests.  c)Each Collateral
Agent agrees that if it shall at any time hold a Lien on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any deposit, securities or other account in which such Shared Collateral is
held, and if such Shared Collateral or any such account is in fact in the
possession or under the control of such Collateral Agent, or of agents or
bailees of such Collateral Agent (such Shared Collateral being referred to
herein as the “Pledged or Controlled Shared Collateral”), such Collateral Agent
shall, solely for the purpose of perfecting the Liens of any other Collateral
Agent granted on such Shared Collateral under the Related Secured Credit
Documents and subject to the terms and conditions of this Article, also hold
such Pledged or Controlled Shared Collateral as gratuitous bailee and sub-agent
for each such other Collateral Agent (any Collateral Agent that shall be holding
any Pledged or Controlled Shared Collateral as gratuitous bailee and sub-agent
being referred to herein as the “Bailee Collateral Agent”).
 
(b)  For purposes of this Section, and subject to any limitations set forth in
Sections 4.03 and 4.04, the Bailee Collateral Agent shall be entitled to deal
with the applicable Pledged or Controlled Shared Collateral in accordance with
the terms of its Related Secured Credit Documents as if the Liens thereon of the
Collateral Agent or Secured Parties of any other Class (and the agreements set
forth in paragraph (a) of this Section) did not exist; provided that any
Proceeds arising from any such Pledged or Controlled Shared Collateral shall be
subject to Article II.  The obligations and responsibilities of any Bailee
Collateral Agent to any other Collateral Agent or any of its Related Secured
Parties under this Article shall be limited solely to holding or controlling the
applicable Pledged or Controlled Shared Collateral as gratuitous bailee and
sub-agent in accordance with this Article.  Without limiting the foregoing, (i)
no Bailee Collateral Agent shall have any obligation or responsibility to ensure
that any Pledged or Controlled Shared Collateral is genuine or owned by any of
the Grantors, (ii) no Bailee Collateral Agent shall, by reason of this
Agreement, any other Security Document or any other document, have a fiduciary
relationship in respect of any other Collateral Agent or any other Secured Party
and (iii) without affecting the agreement of any Bailee Collateral Agent to act
as a gratuitous bailee and sub-agent solely for the foregoing purpose set forth
in paragraph (a) of this Section, each Collateral Agent agrees that, except as
otherwise provided in Section 4.04, such Collateral Agent shall not issue
instructions to any Bailee Collateral Agent, in its capacity as a gratuitous
bailee and sub-agent of such Collateral Agent, with respect to, or otherwise
exercise control over, the Pledged or Controlled Shared Collateral.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)  The Bailee Collateral Agent of any Class shall, upon the Discharge of the
First Lien Obligations of such Class, transfer the possession and control of the
applicable Pledged or Controlled Shared Collateral, together with any necessary
endorsements but without recourse or warranty, (i) if First Lien Obligations of
the other Class are outstanding at such time, to the Collateral Agent of such
other Class and (ii) if no First Lien Obligations are outstanding at such time,
to the applicable Grantor, in each case so as to allow such Person to obtain
possession and control of such Pledged or Controlled Shared Collateral.  In
connection with any transfer under clause (i) above by any Bailee Collateral
Agent, such Bailee Collateral Agent agrees to take all actions in its power as
shall be reasonably requested by the transferee Collateral Agent to permit the
transferee Collateral Agent to obtain, for the benefit of its Related Secured
Parties, a first priority security interest in the applicable Pledged or
Controlled Shared Collateral or as directed by a court of competent
jurisdiction.
 
SECTION 4.02.  Delivery of Pledged Collateral.  So long as the Discharge of the
Toshiba Obligations has not occurred, all Pledged Collateral required to be
delivered by the Grantors to the Toshiba Collateral Agent under the Toshiba Loan
Documents shall, notwithstanding any obligations of the Grantors under any
Secured Credit Document (other than any Toshiba Loan Document) to deliver such
Pledged Collateral to any other Person, be delivered to the Toshiba Collateral
Agent in accordance with the Toshiba Loan Documents, and the obligations of the
Grantors under any Shaw Loan Document to deliver such Pledged Collateral to any
other Person shall be deemed to have been satisfied by the delivery of such
Pledged Collateral to the Toshiba Collateral Agent.
 
SECTION 4.03.  Voting Rights.  So long as the Discharge of the Toshiba
Obligations has not occurred, the Toshiba Collateral Agent shall have the
exclusive right, subject to the rights of the Grantors under the Toshiba Loan
Documents, to exercise any and all voting and/or other consensual rights and
powers inuring to an owner of any Shared Collateral constituting Pledged
Collateral, provided that the exercise of such rights and powers shall be
subject to Section 3.01(b)(ii) and (iii) and provided further that the Shaw
Collateral Agent has consented to the exercise of any such rights and powers
(such consent not to be unreasonably withheld).
 
SECTION 4.04.  Control over Deposit and Securities Accounts.   So long as the
Discharge of the Toshiba Obligations has not occurred, the Toshiba Collateral
Agent shall have the exclusive right, subject to the rights of the Grantors
under the Toshiba Loan Documents, to give any instructions, directions and
entitlement orders (including any blockage or withdrawal instructions) with
respect to any deposit, securities or other accounts, or any funds contained
therein, with respect to which the Toshiba Collateral Agent constitutes the
Bailee Collateral Agent; provided that:
 
 
14

--------------------------------------------------------------------------------

 
 
(a)  any amounts withdrawn therefrom shall be subject to Article II;
 
(b)  the exercise of such rights and powers shall be subject to Section
3.01(b)(ii) and (iii);
 
(c)  the Shaw Collateral Agent has consented to the exercise of any such rights
and powers (such consent not to be unreasonably withheld) other than the
delivery of any block notice or other similar notice of exclusive control with
respect to any deposit account or securities account, which action may be taken
without notice to or consent of any Shaw Secured Party; and
 
(d)  notwithstanding Section 4.04(c) above, the Toshiba Collateral Agent agrees
that it will comply with any instruction by the Shaw Collateral Agent with
respect to delivering any such block notice or other similar notice of exclusive
control in the event that each of the following conditions is satisfied: (x) 20
days have elapsed since the occurrence of an Event of Default which is
continuing in respect of the ToshibaObligations, (y) the Toshiba Collateral
Agent has not delivered such block notices or other similar notices of exclusive
control with respect to all of the applicable accounts of the Grantors or is not
diligently attempting to vacate any stay or prohibition against such action; and
(z) any Event of Default in respect of the Shaw Obligations has occurred and is
continuing without cure or waiver.
 
SECTION 4.05.  Delivery of Documents.  Promptly after the execution and delivery
to any Collateral Agent by any Grantor of any Security Document (other than any
Security Document in effect on the date hereof, but including any amendment,
amendment and restatement, waiver or other modification of any such Security
Document), the Borrowers shall deliver to each Collateral Agent party hereto at
such time a certificate of an Authorized Officer of the Borrowers setting forth
the First Lien Obligations that relate to such Security Document and attaching a
copy of such Security Document certified as being true and complete by such
Authorized Officer.
 
ARTICLE V
 
Other Agreements
 
SECTION 5.01.  Concerning Secured Credit Documents.  i)The Secured Credit
Documents of any Class may be Amended, in whole or in part, in accordance with
their terms, in each case without notice to or the consent of the Collateral
Agent or any Secured Parties of the other Class; provided that nothing in this
paragraph shall affect any limitation on any such Amendment that is set forth in
the Secured Credit Documents of such other Class and provided further that no
such amendment (i) to the Toshiba Loan Documents shall increase the commitments
of the Toshiba Secured Parties with respect to the Toshiba Obligations beyond
$500,000,000 and (ii) to the Shaw Loan Documents shall increase the commitments
of the Shaw Secured Parties with respect to the Shaw Obligations beyond
$250,000,000.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)  The Grantors agree that each Security Document entered into on or after the
date hereof creating a Lien on any Shared Collateral securing any First Lien
Obligations shall contain a legend substantially in the form of Annex I, or
similar provisions approved by the Collateral Agents, which approval shall not
be unreasonably withheld.
 
(c)  The Borrowers and Grantors agree that they shall not grant to any Person
any Lien on any Shared Collateral securing First Lien Obligations of any Class
other than through the Collateral Agent of such Class (it being understood that
the foregoing shall not be deemed to prohibit grants of set-off rights to
Secured Parties of any Class).
 
SECTION 5.02.  Refinancings.  Subject to the limitation in the second proviso to
Section 5.01(a), the First Lien Obligations of either Class may be Refinanced,
in whole or in part, in each case, without notice to, or the consent of the
Collateral Agent or Secured Party of the other Class, all without affecting the
priorities provided for herein or the other provisions hereof; provided that
nothing in this paragraph shall affect any limitation on any such Refinancing
that is set forth in the Secured Credit Documents of the other Class; and
provided further that, if any obligations of the Grantors in respect of such
Refinancing indebtedness shall be secured by Liens on any Shared Collateral,
such obligations and the holders thereof shall be subject to and bound by the
provisions of this Agreement.
 
SECTION 5.03.  Reinstatement.  If, in any Insolvency or Liquidation Proceeding
or otherwise, all or part of any payment with respect to the First Lien
Obligations of any Class previously made shall be rescinded for any reason
whatsoever (including an order or judgment for disgorgement of a preference
under the Bankruptcy Code, or any similar law), then the terms and conditions of
Article II shall be fully applicable thereto until all the First Lien
Obligations of such Class shall again have been paid in full in cash.
 
SECTION 5.04.  Reorganization Modifications.  In the event the First Lien
Obligations of any Class are modified pursuant to applicable law, including
Section 1129 of the Bankruptcy Code, any reference to the First Lien Obligations
of such Class or the Secured Credit Documents of such Class shall refer to such
obligations or such documents as so modified.
 
SECTION 5.05.  Further Assurances.  Each of the Collateral Agents and the
Grantors agrees that it will execute, or will cause to be executed, any and all
further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which any Collateral
Agent may reasonably request, to effectuate the terms of this Agreement,
including the relative Lien priorities provided for herein.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
No Reliance; No Liability
 
SECTION 6.01.  No Reliance; Information.  Each Collateral Agent, for itself and
on behalf of its Related Secured Parties, acknowledges that (a) such Collateral
Agent and its Related Secured Parties have, independently and without reliance
upon the other Collateral Agent or any of its Related Secured Parties, and based
on such documents and information as they have deemed appropriate, made their
own credit analysis and decision to enter into the Secured Credit Documents to
which they are party and (b) such Collateral Agent and its Related Secured
Parties will, independently and without reliance upon the other Collateral Agent
or any of its Related Secured Parties, and based on such documents and
information as they shall from time to time deem appropriate, continue to make
their own credit decision in taking or not taking any action under this
Agreement or any other Secured Credit Document to which they are party.  The
Collateral Agent or Secured Parties of either Class shall have no duty to
disclose to the Collateral Agent or the Secured Party of any other Class any
information relating to the Borrowers or any of the other Grantors, or any other
circumstance bearing upon the risk of nonpayment of any of the First Lien
Obligations, that is known or becomes known to any of them or any of their
Affiliates.  If the Collateral Agent or any Secured Party of either Class, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to, as the case may be, the Collateral Agent or any Secured
Party of the other Class, it shall be under no obligation (i) to make, and shall
not be deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of the information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.
 
SECTION 6.02.  No Warranties or Liability.  i)Each Collateral Agent, for itself
and on behalf of its Related Secured Parties, acknowledges and agrees that, the
Collateral Agent and Secured Parties of the other Class have not made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Secured Credit Documents, the ownership of any Shared Collateral or
the perfection or priority of any Liens thereon.  The Collateral Agent and the
Secured Parties of either Class will be entitled to manage and supervise their
loans and other extensions of credit in the manner determined by them and in
accordance with the terms hereof.
 
(b)  No Collateral Agent or Secured Parties of either Class shall have any
express or implied duty to the Collateral Agent or any Secured Party of the
other Class to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an Event of Default under any
Secured Credit Document (other than, in each case, this Agreement), regardless
of any knowledge thereof that they may have or be charged with.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Miscellaneous
 
SECTION 7.01.  Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
 
(a)  if to any Grantor, to it (or, in the case of any Grantor other than the
Borrowers, to it in care of the Borrowers) at Nuclear Innovation North America
LLC, 521 Fifth Avenue, 30th Floor, New York, NY 10175, Attn: Jamey Seely Fax:
212-867-4941;
 
(b)  if to the Toshiba Collateral Agent, to it at 3190 Fairview Park Drive,
Suite 500, Falls Church, VA 22042, Attn: General Counsel, President and CEO,
Tel.: 703-663-5930, Fax: 703-663-5951, with a copy to it at 3545 Whitehall Park
Drive, Suite 500, Charlotte, NC 28273, Attn: Mr. Akio Shioiri, President, Fax:
704-548-7701; and
 
(c)  if to the Shaw Collateral Agent, to it at The Shaw Group Inc., 4171 Essen
Lane, Baton Rouge, Louisiana 70809, Attn: Craig Pierce, Vice President Corporate
Development, Fax Number 225-987-3241.
 
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.  As agreed to in writing by any party hereto from time to time, notices
and other communications to such party may also be delivered by e-mail to the
e-mail address of a representative of such party provided from time to time by
such party.
 
SECTION 7.02.  Waivers; Amendment; Joinder Agreements.  i)No failure or delay on
the part of any party hereto in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have.  No waiver of any provision of this Agreement or consent
to any departure by any party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any party hereto in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)  Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by each Collateral Agent; provided that no such agreement shall by
its terms amend or otherwise modify this Agreement in a manner which would
materially and adversely affect the rights or obligations of any Borrower or
Grantor hereunder without the Borrowers’ prior written consent; provided further
that, without the consent of any party hereto, this Agreement may be
supplemented by a Grantor Joinder Agreement, and a Subsidiary of Borrowers or
other Person may become a party hereto, in accordance with Section 7.12.  The
parties hereto agree to enter into any amendment to this Agreement which is not,
as determined in the reasonable discretion of each Collateral Agent, adverse to
its Related Secured Parties in connection with any Refinancing of First Lien
Obligations that is necessary to give effect to such Refinancing and each
Collateral Agent shall be authorized to enter into any such amendment without
the consent of any other Person (it being understood and agreed that each
Collateral Agent shall be permitted to consult with its applicable Related
Secured Parties so as to the nature of any such amendment prior to giving effect
thereto).
 
SECTION 7.03.  Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.  No other
Person shall have or be entitled to assert rights or benefits hereunder.
 
SECTION 7.04.  Effectiveness; Survival.  This Agreement shall become effective
when executed and delivered by the parties hereto.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.  This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding against the Borrower or any of the
Subsidiaries or any other Grantor.
 
SECTION 7.05.  Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.
 
SECTION 7.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 7.07.  Governing Law; Jurisdiction; Consent to Service of
Process.  ii)This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)  Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
any party hereto or any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any party hereto or its properties
in the courts of any jurisdiction.
 
(c)  Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)  Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01, such service to be effective upon
receipt.  Nothing in this Agreement will affect the right of any party hereto or
any Secured Party to serve process in any other manner permitted by law.
 
SECTION 7.08.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 7.09.  Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 7.10.  Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any other Secured Credit
Documents, the provisions of this Agreement shall control.
 
SECTION 7.11.  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another.  Except as
expressly provided in this Agreement, none of the Borrowers, any other Grantor,
any other Subsidiary or any other creditor of any of the foregoing shall have
any rights or obligations hereunder, and none of the Borrower, any other Grantor
or any other Subsidiary may rely on the terms hereof.  Nothing in this Agreement
is intended to or shall impair the obligations of the Borrowers or any other
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.
 
SECTION 7.12.  Additional Grantors.  In the event any Subsidiary of Borrowers,
or any other Person, shall have granted a Lien on any of its assets to secure
any First Lien Obligations, the Borrowers shall cause such Subsidiary or other
Person, if not already a party hereto, to become a party hereto as a
“Grantor”.  Upon the execution and delivery by any such Subsidiary or other
Person of a Grantor Joinder Agreement, any such Subsidiary or other Person shall
become a party hereto and a Grantor hereunder with the same force and effect as
if originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other party hereto.  The rights
and obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
 
SECTION 7.13.  Specific Performance.  Each Collateral Agent, on behalf of itself
and its Related Secured Parties, may demand specific performance of this
Agreement.  Each Collateral Agent, on behalf of itself and its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action which may be brought by the Secured Parties.
 
SECTION 7.14.  Integration.  This Agreement, together with the other Secured
Credit Documents, represents the agreement of each of the Grantors and the
Secured Parties with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by any Grantor, any
Collateral Agent or any other Secured Party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Secured
Credit Documents.
 
SECTION 7.15.  Consent to Security Interest in favor of Secured
Parties.  Notwithstanding anything to the contrary in the EPC Contract (as
defined below), Toshiba America Nuclear Energy Corporation, a Delaware
corporation (“TANE”) and Stone & Webster Inc., a Louisiana corporation (“S&W”),
consent to the security interests granted by NINA3 and NINA4 in favor of the
Secured Parties in the rights of NINA3 and NINA4 (a) under the EPC Contract and
(b) to the Project (as defined in the EPC Contract).  As used herein, “EPC
Contract” means that certain Amended and Restated Master Engineering,
Procurement and Construction Agreement, dated as of November 29, 2010, among the
Owners (as defined below), executed by STP Nuclear Operating Company, a Texas
nonprofit company, as agent of the Owners, and an unincorporated consortium
formed by S&W and TANE.  As used herein, “Owners” means, collectively, NINA3 and
NINA4.
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION, as Toshiba Collateral Agent,
 
by
    /s/ Akio Shioiri    
Akio Shioiri
   
President

 

 
THE SHAW GROUP INC., as Shaw Collateral Agent,
 
by
         
Name:
   
Title:




 
TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION, solely for purposes of Section 7.15,
 
by
   
/s/ Akio Shioiri
   
Akio Shioiri
   
President




 
STONE & WEBSTER INC., solely for purposes of Section 7.15,
 
by
         
Name:
   
Title:

 
 
22

--------------------------------------------------------------------------------

 
 

 
NUCLEAR INNOVATION NORTH AMERICA LLC, as a Borrower
 
by
         
Name:
   
Title:

 

 
NINA INVESTMENTS HOLDINGS LLC, as a Borrower
 
by
         
Name:
   
Title:

 

 
NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS LLC, as a Borrower
 
by
         
Name:
   
Title:

 

 
NINA TEXAS 3 LLC, as a Borrower
 
by
         
Name:
   
Title:

 

 
NINA TEXAS 4 LLC, as a Borrower
 
by
         
Name:
   
Title:

 

 
TEXAS GENCO HOLDINGS, INC., as a Grantor
 
by
         
Name:
   
Title:

 
 
23

--------------------------------------------------------------------------------

 


ANNEX I


SECURITY DOCUMENTS LEGEND
 
THIS [NAME OF SECURITY DOCUMENT] IS SUBJECT TO THE PROVISIONS OF THE FIRST LIEN
INTERCREDITOR AGREEMENT DATED AS OF NOVEMBER 29, 2010 (AS AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME), AMONG NUCLEAR INNOVATION NORTH AMERICA
LLC, A DELAWARE LIMITED LIABILITY COMPANY, NINA INVESTMENTS HOLDINGS LLC, A
DELAWARE LIMITED LIABILITY COMPANY, NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS
LLC, A DELAWARE LIMITED LIABILITY COMPANY, NINA TEXAS 3 LLC, A DELAWARE LIMITED
LIABILITY COMPANY, NINA TEXAS 4 LLC, A DELAWARE LIMITED LIABILITY COMPANY, THE
OTHER GRANTORS (AS DEFINED THEREIN) PARTY THERETO, TOSHIBA AMERICA NUCLEAR
ENERGY CORPORATION, AS COLLATERAL AGENT FOR THE TOSHIBA SECURED PARTIES (AS
DEFINED THEREIN), AND THE SHAW GROUP INC., A LOUISIANA CORPORATION, AS
ADMINISTRATIVE AGENT FOR THE SHAW SECURED PARTIES (AS DEFINED THEREIN).


 
24

--------------------------------------------------------------------------------

 


EXHIBIT I

 

 
[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] (the
“Joinder Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of
November 29, 2010 (the “First Lien Intercreditor Agreement”), among Nuclear
Innovation North America LLC, a Delaware limited liability company (“NINA”),
NINA Investments Holdings LLC, a Delaware limited liability company (“NINA
Holdings”), Nuclear Innovation North America Investments LLC, a Delaware limited
liability company (“NINA Investments”), NINA Texas 3 LLC, a Delaware limited
liability company (“NINA3”), NINA Texas 4 LLC, a Delaware limited liability
company (“NINA4” and, together with NINA, NINA Holdings, NINA Investments and
NINA3, the “Borrowers” and each, a “Borrower”), the other GRANTORS (as defined
therein) party thereto, TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION, as
collateral agent for the Toshiba Secured Parties (as defined therein) (in such
capacity, the “Toshiba Collateral Agent”), THE SHAW GROUP INC., a Louisiana
corporation, as administrative agent for the Shaw Secured Parties (as defined
therein) (in such capacity, the “Shaw Collateral Agent”), and [             ], a
[            ], as an additional GRANTOR.

 
A.  Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the First Lien Intercreditor Agreement.
 
B.  [           ], a Subsidiary of [the Borrowers] (the “Additional Grantor”)
has granted a Lien on all or a portion of its assets to secure First Lien
Obligations and such Additional Grantor is not a party to the First Lien
Intercreditor Agreement.
 
C.  The additional Grantor wishes to become a party to the First Lien
Intercreditor Agreement and to acquire and undertake the rights and obligations
of a Grantor thereunder.  The Additional Grantor is entering into this Joinder
Agreement in accordance with the provisions of the First Lien Intercreditor
Agreement in order to become a Grantor thereunder.
 
Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agents, the Secured Parties and each other party to the First Lien
Intercreditor Agreement:
 
SECTION 1.  Accession to the Intercreditor Agreement.   The Additional Grantor
(a) hereby accedes and becomes a party to the First Lien Intercreditor Agreement
as a Grantor, (b) agrees to all the terms and provisions of the First Lien
Intercreditor Agreement and (c) shall have all the rights and obligations of a
Grantor under the First Lien Intercreditor Agreement.
 
SECTION 2.  Representations, Warranties and Acknowledgement of the Additional
Grantor.  The Additional Grantor represents and warrants that it has the power
and authority to enter into this Joinder Agreement.  The Additional Grantor
confirms that it has received a copy of the First Lien Intercreditor Agreement
as in effect on the date hereof.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 3.  Counterparts.  This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signature of the Additional
Grantor.  Delivery of an executed signature page to this Joinder Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.
 
SECTION 4.  Benefit of Agreement.  The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
First Lien Intercreditor Agreement.
 
SECTION 5.  Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  Severability.  In case any one or more of the provisions contained
in this Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the First Lien Intercreditor Agreement shall
not in any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the First Lien Intercreditor
Agreement.
 
SECTION 8.  The Grantor agrees to reimburse each Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Joinder Agreement,
including the reasonable fees, other charges and disbursements of counsel for
each Collateral Agent.
 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Additional Grantor has duly executed this Joinder
Agreement to the First Lien Intercreditor Agreement as of the day and year first
above written.
 

 
[NAME OF GRANTOR],
 
by
         
Name:
   
Title:

 
 
27

--------------------------------------------------------------------------------

 
 
Acknowledged by:
 

 
TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION, as Toshiba Collateral Agent,
 
by
         
Name:
   
Title:

 

 
THE SHAW GROUP INC., as Shaw Collateral Agent,
 
by
         
Name:
   
Title:


28